UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA

OTHER DIVISION
IN RE: )
i) 20130-5
CAH ACQUISITION COMPANY 7, LLC, ) No. XX-XXXXXXX-JNC
Debtor. ) Chapter 11

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES
WITH A DIRECT FINANCIAL INTEREST IN LITIGATION

Pursuant to Fed.R.Civ.P. 7.1 and Local Civil Rule 7.3 or Fed.R.Crim.P. 12.4 and Local
Criminal Rule 12.3, Transcendental Union with Love and Spiritual Advancement (TULSA) who
is a purchaser of assets from trust estate make the following disclosure:

1, Is the party a publicly held corporation or other publicly held entity?
YES | NO  x_

2. Does party have any parent corporations?
YES NO _x

If yes, identify all parent corporations, including grandparent and great-grandparent
corporations: N/A

3. Is 10% or more of the stock of a party owned by a publicly corporation or other
publicly held entity?

YES NO x

If yes, identify all such owners: N/A

4, Is there any other publicly held corporation or other publicly held entity that has a
direct financial interest in the outcome of the litigation (Local Civil Rule 7.3 or Local Criminal
Rule 12.3)?

YES NO x
If yes, identify entity and nature of interest: N/A

5. Is party a trade association?

YES NO x
If yes, identify all members of the association, their parent corporations, and any publicly
held companies that own 10% or more of a member’s stock: N/A

6. If case arises out of a bankruptcy proceeding, identify any trustee and the members

of any creditor’s committee:

Thomas W. Waldrep, Jr., as Chapter 11 Trustee for CAH Acquisition Company 7, LLC

dba Prague Community Hospital

DATE: o[« [eo

HO LK

Hugh M. Robert

Oklahoma Bar No. 22441

SHERWOOD, McCORMICK & ROBERT
Bank of America Center

15 W. 6" St., Ste. 2800

Tulsa, OK 74119

P: (918) 592-1144

F: (918) 592-1149

E: hugh@ésm-oklaw.com

- AND -

WC <a

William C. Smith, Jr.

NC Bar No. 14199

Manning Fulton & Skinner, PA
3605 Glenwood Ave., Suite 500
Raleigh, NC 27612

P: 919-787-8880

F: 919-325-4623

Email: smith(@manningtulton.com

Local Rule 83.1(d) Counsel

 

Attorneys for Transcendental Union with
Love and Spiritual Advancement
CERTIFICATE OF SERVICE

a
The undersigned does hereby certify that on this 4 Wesay of June, 2020, the foregoing
Notice of Special Appearance was filed via CM/ECF upon the following:

Rayford K. Adams, III on behalf of Debtor

Jason L. Hendren on behalf of Trustee Thomas W. Waldrep, Jr.

Rebeca F. Redwine on behalf of Trustee Thomas W. Waldrep, Jr.

Benjamin E.F.B. Waller on behalf of Trustee Thomas W. Waldrep, Jr.

James C. Lanik on behalf of Trustee Thomas W. Waldrep, Jr.

Jennifer B. Lyday on behalf of Trustee Thomas W. Waldrep, Jr.

Thomas W. Waldrep, Jr. on behalf of Trustee Thomas W. Waldrep, Jr.
Marjorie K. Lynch on behalf of Bankruptcy Administrator Marjorie K, Lynch
Kirstin E, Gardner on behalf of Bankruptcy Administrator Marjorie K. Lynch

John Paul H. Cournoyer on behalf of Creditor Sun Finance, Inc., Creditor Paul L. Nusbaum,
Creditor Steven F, White, and Interested Party Rural Community Hospitals of America, LLC

Nancy A. Peterman on behalf of Health Care Ombudsman Suzanne Koenig
Brian R. Anderson on behalf of Health Care Ombudsman Suzanne Koenig
William Walt Pettit on behalf of Creditor Complete Business Solutions Group, Inc.

Paul A. Fanning on behalf of Interested Party Cohesive Healthcare Management & Consulting,
LLC ;

William P. Janvier on behalf of Boa Vida Foundation, Inc.

Ross A. Plourde on behalf of Cohesive Healthcare Management & Consulting, LLC

The undersigned does further certify that a copy of the foregoing has been mailed via
electronic mail to:

Quinn, Michael J. (CIV), Michael Quinnd uscdey.cov, on behalf of the U.S.
Department of Health & Human Services
Seligman, Phillip (CIV), Phillip. Schemanieusdoy.cov, on behalf of the U.S.
Department of Health & Human Services

 

Hugh M. Robert

Oklahoma Bar No. 22441

SHERWOOD, McCORMICK & ROBERT
Bank of America Center

15 W. 6" St, Ste. 2800

Tulsa, OK 74119

P: (918) 592-1144

F: (918) 592-1149

E: hughesm-oklaw.com

Attorney for Transcendental Union with
Love and Spiritual Advancement

- AND -

SL Cn
U

William C. Smith, Jr.

NC Bar No. 14199

Manning Fulton & Skinner, PA

3605 Glenwood Ave., Suite 500

Raleigh, NC 27612

P: 919-787-8880

F: 919-325-4623

Email: smithi@manninetalton.com

Attorneys for Transcendental Union with
Love and Spiritual Advancement
